     Case 2:18-cv-00298-TLN-DMC Document 34 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELEANA GALLES, aka Eleana Mishelle                 No. 2:18-CV-0298-TLN-DMC
      Carbajal,
12
                         Plaintiff,
13                                                       FINDINGS AND RECOMMENDATIONS
              v.
14
      COUNTY OF BUTTE, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. On December 9, 2019,

19   March 11, 2020, and April 13, 2020, mail directed to plaintiff was returned by the United States

20   Postal Service as undeliverable. Pursuant to Eastern District of California Local Rule 183(b), any

21   party appearing pro se must file and serve a notice of change of address within 63 days of mail

22   being returned. To date, more than 63 days have elapsed since mail was last returned and

23   plaintiff has not notified the court of a change of address.

24                  The Court must weigh five factors before imposing the harsh sanction of dismissal.

25   See Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000); Malone v. U.S. Postal

26   Service, 833 F.2d 128, 130 (9th Cir. 1987). Those factors are: (1) the public's interest in

27   expeditious resolution of litigation; (2) the court's need to manage its own docket; (3) the risk of

28   prejudice to opposing parties; (4) the public policy favoring disposition of cases on their merits;
                                                        1
     Case 2:18-cv-00298-TLN-DMC Document 34 Filed 09/03/20 Page 2 of 2

 1   and (5) the availability of less drastic sanctions. See id.; see also Ghazali v. Moran, 46 F.3d 52,

 2   53 (9th Cir. 1995) (per curiam). A warning that the action may be dismissed as an appropriate

 3   sanction is considered a less drastic alternative sufficient to satisfy the last factor. See Malone,

 4   833 F.2d at 132-33 & n.1. The sanction of dismissal for lack of prosecution is appropriate where

 5   there has been unreasonable delay. See Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.

 6   1986). Dismissal has also been held to be an appropriate sanction for failure to inform the district

 7   court and parties of a change of address pursuant to local rules. See Carey v. King, 856 F.2d

 8   1439, 1440-41 (9th Cir. 1988) (per curiam).

 9                  Having considered these factors, and in light of plaintiff’s failure to submit a

10   notice of change of address, the Court finds that dismissal of this action is appropriate.

11                  Based on the foregoing, the undersigned recommends that this action be dismissed,

12   without prejudice, for lack of prosecution and failure to comply with court rules and orders.

13                  These findings and recommendations are submitted to the United States District

14   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

15   after being served with these findings and recommendations, any party may file written

16   objections with the court. Responses to objections shall be filed within 14 days after service of

17   objections. Failure to file objections within the specified time may waive the right to appeal. See

18   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

19

20   Dated: September 3, 2020
                                                             ____________________________________
21                                                           DENNIS M. COTA
22                                                           UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                         2
